 



Exhibit 10.18

UNIVERSAL TRUCKLOAD SERVICES, INC.
INCENTIVE COMPENSATION PLAN C
CALENDAR YEARS 2004 - 2006

     THIS SETS FORTH THE PROVISIONS OF THE INCENTIVE COMPENSATION PLAN C (the
“Plan”) of Universal Truckload Services, Inc., a Delaware corporation (the
“Company”), under which cash awards may be granted to certain employees of the
Company and its Subsidiaries whose services are performed primarily with respect
to the Company as a whole rather than to any of its operating subsidiaries
individually. This Plan is subject to the limitations, provisions and
requirements hereinafter stated.



  1.   PURPOSES. The purposes of the Plan are as follows:



  (a)   To encourage each Participant in the Plan to make exceptional
contributions to further the growth, success and profits of the Company.    
(b)   To foster teamwork and personal involvement in the Company’s success.    
(c)   To provide the Company with an objective method of recognizing and
rewarding certain employees who have been or will be given substantial
responsibility for the direction and management of the Company.     (d)   The
pronouns “he” and “his” are used throughout this document. These pronouns shall
be used to describe male and female employees without any discrimination. The
term “Section” shall refer to the provisions of the Plan so designated and
enumerated herein.



  2.   ADMINISTRATION OF PLAN. Subject to the ability of the Company’s full
Board of Directors (the “Board”) to revest administration of all or any
individual provisions of the Plan in itself at any time, this Plan shall be
administered by the Compensation and Stock Option Committee of the Board (the
“Committee”). The Committee shall interpret the Plan in a manner consistent with
its purposes. All actions and determinations of the Committee taken in
connection with the Plan shall be final and conclusive.



  3.   ELIGIBILITY FOR BONUS AWARD AND PAYMENT.



  (a)   Beginning with the first Accrual Year of the Plan and for each
succeeding Accrual Year, all full-time employees of the Company and/or its
Subsidiaries are eligible to be a Participant in this Plan.     (b)   The
Committee shall determine the Participants in this Plan for its first Accrual
Year upon adoption of the Plan. The Committee shall thereafter determine the
Participants in this Plan at or near the beginning of every

1



--------------------------------------------------------------------------------



 



      succeeding Accrual Year thereafter from the ranks of full-time employees
as of the beginning of such Accrual Year. However, the Committee may, in its
discretion, allow a newly hired or promoted employee to become a Participant in
this Plan at any time during an Accrual Year. The amount of a Participant’s
Bonus in these instances shall be determined in accordance with Section 6(b),
herein.     (c)   The Board shall divide the Participants in this Plan into
three classes. Class one is intended to be comprised of the executive officers
of the Company. Class two is intended to comprehend employees whose duties are
primarily to manage marketing, finance, safety and/or other critical functions
benefiting the Company and its Subsidiaries as a whole. Class three is intended
to include employees performing services similar to those described for class
two but at the staff level.     (d)   Except as provided in Section 6, an
employee must be employed on a full-time basis by a Subsidiary without
interruption during the entire Accrual Year before he qualifies for a Bonus
award for such year.     (e)   The Participant must be employed at the time that
a Bonus installment otherwise due under this Plan per Section 5 is actually
paid. In the event that the Participant’s employment is terminated, by reason of
(a) discharge with or without cause or (b) voluntary termination by the
Participant, at any time during the Accrual Year or before the actual payment
date in Section 4(c), such terminated Participant shall not be entitled to any
Bonus for such Accrual Year or the payment of any unpaid Bonus otherwise due him
relating to any prior Accrual Year, unless specifically authorized by the
Committee.     (f)   Unless specifically approved by the Committee, an employee
shall not be a Participant with respect to any Accrual Year in which he is
eligible for any bonus or other form of incentive compensation arrangement
offered by the Company or its Subsidiaries except for participation in other
Incentive Compensation Plans pursuant to Section 6, herein. Company stock based
compensation plans approved by the Board shall not be considered a bonus or
other form of incentive compensation arrangement for purposes of this provision.



  4.   BONUS CALCULATION.



  (a)   A Bonus under this Plan with respect to an Accrual Year shall be
determined as soon as practicable after the end of such year as follows:

2



--------------------------------------------------------------------------------



 



  (i)   If the Consolidated Operating Ratio exceeds 97%, then no Bonus shall be
awarded under this Plan.     (ii)   Determine the Operating Ratio Bonus
Percentage by cross referencing the Consolidated Operating Ratio to the
corresponding Bonus percentage on the attached Exhibit A;     (iii)   Multiply
the Operating Ratio Bonus Percentage times each Participant’s Annual Base
Compensation;     (iv)   Multiply the result in Section 4(a)(iii), above, by
70%;     (v)   Determine the Consolidated Operating Revenue Increase Percentage;
    (vi)   Determine the Revenue Increase Bonus Percentage by cross referencing
the Consolidated Revenue Increase Percentage to the corresponding Bonus
percentage on the attached Exhibit A.     (vii)   Multiply the Operating Revenue
Bonus Percentage times each Participant’s Annual Base Compensation.     (viii)  
Multiply the result in Section 4(a)(vii), above by 30%.     (ix)   Add the
result of the calculations per Section 4(a)(iv) and (viii), above to arrive at
the Bonus.



  (b)   The Company’s Board recognizes that the long-term well being of the
Company may require actions which adversely affect the Consolidated Operating
Ratio, and/or Consolidated Operating Revenue over the short term. Accordingly,
upon recommendation by the Committee and at any time before Bonuses are
calculated and recorded with respect to any Accrual Year, the Board may in its
sole discretion waive or alter the Consolidated Operating Ratio threshold set
forth in Section 4(a)(i), above, and/or alter Exhibit A, so as to entitle
Participants to a Bonus for such Accrual Year.     (c)   In addition to any
other conditions specified in this Plan, accrual and payment of the Bonus
calculated pursuant to this Plan shall be subject to review by the Corporation’s
independent accountants and such other tests and audit procedures as deemed
necessary to assure accuracy of all Bonus calculations. Except as otherwise
specifically provided in this Plan, Consolidated Operating Revenue and the
Consolidated Operating Ratio amounts entering into the Bonus calculations for an
Accrual Year shall be

3



--------------------------------------------------------------------------------



 



      determined by reference to amounts reported separately or otherwise
comprehended in the Company’s consolidated financial statements the
“Consolidated Statements” provided to shareholders with respect to such Accrual
Year.



  5.   Payment of Bonuses: Any Bonus awarded a Plan Participant in Class One for
an Accrual Year shall be paid as follows.



  (a)   Forty percent (40%) on or before March 15th of the first calendar year
beginning after the Accrual year.     (b)   Fifteen percent (15%) on or before
the second and each succeeding March 15th beginning after the Accrual Year until
the final installment is paid on March 15th of the fifth succeeding year
beginning after the Accrual year.     (c)   The Committee may determine the
Bonus due a Participant with respect to any Accrual Year shall be entirely paid
out by March 15th of the succeeding Accrual Year if such Bonus amounts to less
than a diminimis amount to be established by and pursuant to the sole discretion
of the Committee.

Any Bonus awarded a Plan Participant in Class Two and Class Three for an Accrual
Year shall be paid as follows:



  (a)   Twenty percent (20%) on or before each calendar year beginning after the
Accrual Year and continuing until the final installment is paid on March 15th of
the fifth succeeding year beginning after the Accrual year.



  (b)   The Committee may determine the Bonus due a Participant with respect to
any Accrual Year shall be entirely paid out by March 15th of the succeeding
Accrual Year if such Bonus amounts to less than a diminimis amount to be
established by and pursuant to the sole discretion of the Committee.



  6.   Special Situations.



  (a)   Death, Disability or Retirement. Notwithstanding anything contained
herein to the contrary, if a Participant’s employment ceases on account of
death, total disability, as defined in § 105(d)(4) of the Internal Revenue Code,
or retirement such Participant shall be entitled to receive a pro-rata portion
of any Bonus he otherwise would be awarded had he remained a full-time employee
for the entire Accrual Year. In either event, the Participant shall be entitled
to an amount equal to his Bonus determined per Section 4(a) on a full year basis
multiplied by a fraction the numerator of which shall be the number of days in
the Accrual Year during which he was a Participant prior to death or disability
and the denominator of which shall

4



--------------------------------------------------------------------------------



 



      be 365 days. For example, a Participant dies on July 1 of an Accrual Year.
The Bonus Calculation per Section 4(a) for that Accrual Year would award the
Participant a Bonus of $10,000 had he been a full year Participant. Such
Participant would be awarded a Bonus equal to $10,000 x 182/365 or $4,986.    
(b)   Recently Promoted or Hired Employees. In the event the Committee allows a
recently promoted or hired employee to participate in the Plan effective at
other than the beginning of an Accrual Year, pursuant to Section 3(b), such
Participant shall be awarded a pro-rata portion of any Bonus he would have been
awarded had he been a Participant for the entire Accrual Year. The Calculation
of such Participant’s Bonus under this provision shall be consistent with that
described in Section 6(a), above, relating to death, total disability or
retirement.     (c)   Pro-Rata Participation When Selected for Participation in
Other Incentive Compensation Plans. Should a Participant as of the beginning of
an Accrual Year be promoted and designated a Participant in another of the
Company’s Incentive Compensation Plans during that ensuing Accrual Year, then
the Participant’s Bonus under this Plan shall be equivalent to a pro-rata
portion of the Bonus otherwise payable had he been a Participant in this Plan
for the entire Accrual Year. The calculation of such Participant’s Bonus under
this provision shall be consistent with that described in Section 6(a), above,
relating to death or disability.     (d)   Transfer Between Subsidiaries. In the
event a Participant transfers between Subsidiaries during an Accrual Year, the
Committee shall determine the Subsidiary Operating Ratio and Operating Revenue
Increase Percentage which shall be applied with respect to such Participant’s
Annual Base Compensation to arrive at such Participant’s Bonus and the
allocation of the resultant Bonus between the Subsidiaries which employed the
Participant during such year.     (e)   Newly Formed or Acquired Subsidiary.

1) Eligibility of Employees to Participate in Plan – At the discretion of the
Board, and effective as of the date of formation or acquisition, a newly formed
or acquired corporation or limited liability company may be considered a
Subsidiary so as to enable employees thereof as may be designated by the
Committee to be Participants for the Accrual Year in which the formation or
acquisition took place.

2) Annual Base Compensation – When a Subsidiary is added at any time other than
at the beginning of an Accrual Year, the Bonus for a Participant

5



--------------------------------------------------------------------------------



 



who is an employee of such Subsidiary at that time shall be computed as per
Section 4 except that such Participant’s Annual Base Compensation shall be
determined as follows. Annual Base Compensation shall first be determined as per
Section 12(c) except that the date on which the newly added Subsidiary is formed
or acquired (or the date a Participant’s employment by such Subsidiary began, if
later) shall be substituted for the January 1st date in 12(c)(i) and (ii). The
Annual Base Compensation so determined shall then be multiplied by a fraction to
arrive at annual Base Compensation for purposes of Sections 4 and 6. The
fraction shall be determined by dividing the number of days during the Accrual
Year from and including the date the newly added Subsidiary was formed or
acquired (or the date a Participant’s employment by such Subsidiary began, if
later) through December 31st of such Accrual Year. The denominator of the
fraction shall be 365.

3) Affect on Consolidated Operating Ratio — The purchase cost of all intangible
assets, such as goodwill, acquired after January 1, 2004 and reflected in the
Company’s consolidated financial statements shall, to the extent not otherwise
amortizable in accordance with the Company’s method of accounting purposes of
the Consolidated Statements, be amortized ratably over a ten year period in the
determination of the Consolidated Operating Ratio. Any impairment charges
reflected in the Consolidated Statements for an Accrual Year which relate to an
intangible asset amortizable under this provision for Bonus calculation purposes
shall be ignored in determining the Consolidated Operating Ratio.

4) Affect on Consolidated Revenue Increase Percentage – To the extent the
Company and/or its Subsidiaries have made an Acquisition during an Accrual Year,
the Operating Revenue attributable to such Acquisition for the Accrual Year
shall be comprehended in the determination of the Consolidated Revenue Increase
Percentage as follows. Consolidated Operating Revenue for the Accrual Year shall
not include Operating Revenues attributable to such Acquisition. In the
immediately succeeding Accrual Year, Operating Revenues attributable to the
Acquisition recorded for that portion of the preceding Accrual Year occurring
after the Acquisition took place shall be annualized and added back to
Consolidated Operating Revenues as originally determined for Bonus calculation
purposes for such preceding Accrual Year to arrive at the prior year
Consolidated Operating Revenues to be used as the base for measuring the current
year Consolidated Revenue Increase Percentage. To the extent the Company and/or
its Subsidiaries have made any Dispositions during an Accrual Year, Operating
Revenue attributable to the Disposition for the Accrual Year shall be
comprehended in the determination of the Consolidated Revenue Increase
Percentage as follows. Consolidated

6



--------------------------------------------------------------------------------



 



Operating Revenue for the Accrual Year relating to the Disposition shall be
included in the Consolidated Operating Revenues for the Accrual Year. However,
Operating Revenues for the immediately preceding year shall be adjusted downward
by an amount equal to Operating Revenues attributable to the assets which were
the subject of the subsequent Disposition that were recorded on the books of the
Company or its Subsidiaries in the immediately preceding year after that portion
of the such year corresponding to the portion of the Accrual Year occurring
after the Disposition. For example, if a subsidiary is sold June 30 of an
Accrual Year, Operating Revenues attributable to that Subsidiary remain included
in Consolidated Operating Revenues for the Accrual Year Bonus Calculation.
However, Operating Revenues for the immediately preceding year are to be reduced
for the portion of such Subsidiaries Operating Revenues which were recorded
after June 30 of such preceding year.



  (f)   Payment of Bonuses to Deceased, Totally Disabled or Retired Employees.
Bonus installments shall be paid to employees awareded a Bonus pursuant to
section 6(a) in accordance with section 5 regardless of their cessation of
employment with the Company and/or its Subsidiaries. Provided, no post
Retirement payments of Bonus shall be made to a former employee who has accepted
employment with any competitor of the company of its Subsidiaries, unless the
Committee approves. All Bonus payments to a deceased ot totally disabled
employee shall be paid to such employee or his personal representative as the
case may be.



  7.   NOTICES. The Board or the Committee shall notify all employees selected
to participate in the Plan of the selection and of the provisions of the Plan as
soon after selection as practicable. Participants shall thereafter also be
notified as soon as practicable of any changes to the provisions of the Plan for
the ensuing Accrual Year.     8.   OTHER BENEFITS. This Plan is intended to
provide a method of rewarding employees for exceptional contributions made by
such employees and any Bonus awards hereunder are intended to be in addition to
any other benefits which the Company provides to the Participants.     9.  
AMENDMENTS TO PLAN. At any time during an Accrual Year, upon recommendation of
the Committee or upon its own initiative, the Board may make such amendments to
the Plan as, in its sole discretion, are deemed desirable.     10.   TERMINATION
OF THE PLAN. The Board may at any time terminate the Plan. In the event the Plan
is terminated, the Company shall not have any obligation to the Participants
under the Plan unless the Board states that the Company has assumed an
obligation. For example, assume the Plan is terminated on December 15 of an
Accrual Year. No Participant shall have a right to receive, and the

7



--------------------------------------------------------------------------------



 



      Company shall not have any obligation to pay, any bonus award under the
Plan for that Accrual Year unless the Board expressly states otherwise.    
11.   NONASSIGNABILITY. No Participant shall have the right to assign or
transfer any of his benefits or expected benefits under the Plan except by will
or by the laws of descent and distribution.     12.   GLOSSARY OF TERMS. Except
as otherwise provided in this Plan, the following definitions apply to the terms
as used in this Plan.



  (a)   Accrual Year: The calendar year with respect to which a calculation of
amounts due under this Plan to employees selected for participation in this Plan
is to be made.     (b)   Acquisition: A transaction in which the Company or any
of its Subsidiaries acquires transportation customer and/or sales agent
relationships from a third party in exchange for consideration.     (c)   Annual
Base Compensation: Shall mean the following:



  (i)   With respect to any Participant who is compensated on the basis of a
fixed salary, Annual Base Compensation shall be the amount of such base salary
determined at January 1st of each Accrual Year on an annualized basis (i.e., a
$1,000 per week salary yields $52,000 of Annual Base Compensation).     (ii)  
With respect to any Participant employee who is compensated on an hourly , the
Annual Base Compensation shall be equal to the base wage rate of such
participant as of January 1st of each Accrual Year multiplied by the number of
straight time hours such Participant actually worked during the Accrual Year,
not to exceed 2,080 hours.     (iii)   In the event an hourly Participant’s
death, total disability (as defined in Section 6(a) or Retirement during the
Accrual Year Annual Base Compensation shall be Determined first by annualizing,
from the date of death, total disability or Retirement, the number of straight
time hours worked during the Accrual Year (but in no event more than 2,080
hours) and them multiplying the resultant total by the Participant’s base hourly
wage rate as of January 1 of such Accrual Year.     (iv)   In the event a
salaried Participant is terminated prior to the end of an Accrual Year, and the
Committee specifically authorizes the

8



--------------------------------------------------------------------------------



 



      payment of a Bonus pursuant to Section 3(d) for such Accrual Year, then
such Participant’s Annual Base Compensation shall be determined pursuant to
Section 12(c)(i) prorated for the portion of the Accrual Year prior to
termination.     (v)   In the event an hourly Participant is terminated prior to
the end of an Accrual Year, and the Committee specifically authorizes the
payment of a Bonus pursueant to Section 3(d) for such Accrual Year, then such
Participant’s Annual Base Compensation shall be determined by reference to the
actual number of straight time hours worked prior to termination (not to exceed
2,080 hours) multiplied by such Participant’s base hourly wage rate as of
Jaunary 1 of such Accrual Year.



  (d)   Bonus: The amount of cash calculated as due under the Plan in accordance
with its terms to a Participant or the Participants, as the context requires,
with respect to an Accrual Year.     (e)   Consolidated Operating Ratio: The
Operating Ratio for the Accrual Year determined by reference to Operating
Revenues and Operating Expenses as defined herein.     (f)   Consolidated
Operating Revenue: Operating Revenue as reported by the Company in its
Consolidated Statements or the Corresponding Statements for the immediately
preceding Accrual Year, as the context requires subject tp the adjustment per
Section 6(e)(iv) of this Plan.     (g)   Consolidated Operating Revenue Increase
Percentage: The Percentage by which Consolidated Operating Revenues for the
Accrual Year increased over the corresponding Consolidated Operating Revenues
for the immediately preceding calendar year.     (h)   Disposition: A
transaction in which the company or any of its Subsidiaries disposes of
transportation customer and/or sales agent relationships to a third party for
consideration or terminates such relationships in connection with the cessation
of part or all of the business activity or the Company or its Subsidiaries.    
(i)   Incentive Compensation Plans: The plans administered by the Compensation
and Stock Option Committee and referred to as Incentive Compensation Plans A
through C, as currently in effect and as may from time to time be amended.    
(j)   Operating Expenses: All expenses included in the Company’s

9



--------------------------------------------------------------------------------



 



      Consolidated Statements except interest and income taxes subject to the
following modifications:         (i)  The adjustment provided in
Section 6(e)(iii) of the Plan;         (ii)  The Class One Bonus expense
recorded on the Company’s books for the year shall not be considered an
Operating Expense for purposes of determining the Consolidated Operating Ratio;
        (iii)  To the extent not already comprehended in Operating Expenses per
the Company’s Consolidated Statements, there shall be subtracted (or added) the
net gain (or loss), as the case may be, relating to the disposition of fixed
assets in the ordinary course of business; and     (k)   Operating Ratio: The
Percentage obtained by dividing Operating Expenses by Operating Revenues.    
(l)   Operating Ratio Bonus Percentage: The Percentage to be applied against a
Participant’s Annual Base Compensation for an Accrual Year in the determination
of that portion of a Participant’s Bonus attributable to Consolidated Operating
Ratio performance. It shall be determined by matching the Consolidated Operating
Ratio to the corresponding Percentage underneath the “Operating Ratio Bonus
Percentage” column per the attached Exhibit A.     (m)   Operating Revenues: All
revenues included in the Company’s Consolidated Statements from conducting
transportation related business activities subject to the following
modifications:         (i)  The adjustment described in Section 6(e)(iv) of the
Plan; and         (ii)  Any other modifications, additions or deletions which
the Committee from time to time determines are consistent with the purposes of
the Plan.     (n)   Operating Revenue Bonus Percentage: The Percentage to be
applied against a Participant’s Annual Base Compensation for an Accrual Year in
the determination of that portion of a Participant’s Bonus attributable to
Consolidated Operating Revenue growth. It shall be determined by matching the
Consolidated Operating Revenue Increase Percentage to the corresponding Bonus
Percentage underneath the “Revenue Increase Bonus Percentage” column per the
attached Exhibit A.     (o)   Participant: An employee selected for
participation in this Plan for an Accrual Year by the Committee in its sole
discretion.     (p)   Percentages: All percentages (including operating ratio
calculations) shall be determined to the nearest 1/1000th (.000).     (q)  
Retirement: The cessation of employment with the Company or its Subsidiaries at
any time after reaching the age of 62 and one/half years of

10



--------------------------------------------------------------------------------



 



      age.     (r)   Subsidiary(ies): Includes Universal Am-Can, Ltd., Mason and
Dixon Lines, Inc., Economy Transport, Inc., Louisiana Transportation, Inc., AFA
Enterprises Inc./Great American Lines, Mason Dixon Intermodal, Inc. and such
newly formed or acquired corporations and/or limited liability companies as the
Board shall designate.



  13.   APPROVAL AND DURATION OF PLAN: This Plan has been submitted for approval
at a meeting of the Board on the 10th day of December, 2004, and if approved
shall be effective for calendar years 2004 through 2006 inclusive, unless
otherwise amended by the Board. Accordingly, Calendar 2004 shall be the first
Accrual Year of the Plan and the Plan shall be deemed in effect on January 1 of
such year.

       
Witness:
  Universal Truckload Services, Inc.
 
     
/s/ Robert E. Sigler

--------------------------------------------------------------------------------

  By: /s/ Donald B. Cochran      

--------------------------------------------------------------------------------

11



--------------------------------------------------------------------------------



 



EXHIBIT A

UNIVERSAL TRUCKLOAD SERVICES, INC.
INCENTIVE COMPENSATION PLAN C

The Schedule of Consolidated Operating Ratio’s and corresponding Operating Ratio
Bonus Percentages is as follows:

Class I

          70%   Profit Component   Operating   Bonus   Ratio   Percentage  
Above 95.9
    0 %
95.6 to 95.9
    30  
95.2 to 95.5
    45  
94.8 to 95.1
    75  
94.4 to 94.7
    85  
93.8 to 94.3
    90  
93.4 to 93.7
    95  
93.0 to 93.3
    100  
92.6 to 92.9
    105  
92.2 to 92.5
    110  
91.8 to 92.1
    115  
91.4 to 91.7
    120  
91.0 to 91.3
    130  
90.6 to 90.9
    140  
90.2 to 90.5
    150  
89.8 to 90.1
    160  
89.4 to 89.7
    170  
89.0 to 89.3
    180  
Under 89
    200  

          30%   Sales Component   Revenue   Bonus   Increase   Percentage  
Under 5.1%
    0 %
5.1 to 7.5
    10  
7.6 to 10
    25  
10.1 to 12.5
    35  
12.6 to 13.0
    45  
13.1 to 15.5
    55  
15.6 to 18.0
    75  
18.1 to 21.0
    100  
21.1 to 23.0
    125  
23.1 to 25
    150  
Over 25
    200  

Class II

12



--------------------------------------------------------------------------------



 



          70%   Profit Component   Consolidated   Operating   Operating   Ratio
Bonus   Ratio   Percentage  
Above 95.9
    0  
95.5 to 95.9
    5  
95.0 to 95.4
    10  
94.5 to 94.9
    15  
94.0 to 94.4
    25  
93.9 and under
    40  

          30%   Sales Component   Consolidated   Revenue   Revenue Increase  
Increase Bonus   Percentage   Percentage  
Under 5.1%
    0 %
5.1 to 7.5
    5  
7.6 to 10.0
    10  
10.1 to 12.5
    15  
12.6 to 13.0
    18  
15.1 to 15.5
    20  
15.6 to 20.0
    25  
20.1 to 25.0
    30  
25.1 to 30.0
    40  
30.1 and above
    50  

Class III

          70%   Profit Component   Consolidated   Operating   Operating   Ratio
Bonus   Ratio   Percentage  
Above 95.9
    0 %
95.0 to 95.9
    3  
94.0 to 94.9
    5  
93.0 to 93.9
    6  
92.9 and under
    8  

          30%   Sales Component   Consolidated   Revenue   Revenue Increase  
Increase Bonus   Percentage   Percentage  
Under 5.1 %
    0 %
5.1 to 10.0
    5  
10.1 to 15.0
    6  
15.1 to 20.0
    7  
20.1 to 30.0
    8  
30.1 and above
    10  

      Plan C includes:          
Class One:
  Executive Officers
 
   
Class Two:
  Officers and Managers responsible for relating functions to the activities of
two or more subsidiaries of the Company.
 
   
Class Three:
  Key staff members performing the majority of their services under the
direction of Class One or Class Two Participants.

13